HowEim, J.,
’(7Useniing. I think the relator as stockholder has the right, at seasonable horn's, and for a. legitimate purpose, to examine the books of the corporation; but it is strictly a personal right, and can bo exercised cnly by the stockholder. In 13 An. 289 it w7as said: “ It must be granted that every partner has the right to inspect the books of the partnership, and the mere fact of incorporation can not destroy that *210right, unless it is taken away by some provision of the charter or some law or by-law of the corporation.” There is nothing in the record that deprives the relator of this right. But ho has no greater right than a partner in this respect, and it can not be successfully urged that a partner can, without the consent of his partners, send a third person as agent to examine tho books of tho partnership. The affairs of a partnership or corporation, as contained in their books, are private, and'not to be known except by consent, or where the production of the books in court becomes necessary.
I therefore dissent to the order as to the agent of relator.
Mr. Justice Morgan concurs in this dissenting opinion.